Case: 20-10457     Document: 00515799099         Page: 1     Date Filed: 03/29/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       March 29, 2021
                                  No. 20-10457                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Tyrone Alexander Taylor,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:19-CR-268-2


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Tyrone Alexander Taylor was convicted, pursuant to his guilty plea,
   of two counts of sexual exploitation of children (in violation of 18 U.S.C.
   § 2251(a),(e)) and one count of possession of a visual depiction of a minor
   engaged in sexually explicit conduct (in violation of 18 U.S.C.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10457        Document: 00515799099          Page: 2    Date Filed: 03/29/2021




                                      No. 20-10457


   § 2252(a)(4)(B)). His guidelines range was life imprisonment. The district
   court sentenced Taylor to consecutive statutory maximum sentences on all
   three counts.
          Taylor argues that a five-level enhancement pursuant to U.S.S.G.
   § 4B1.5(b)(1) should not have been applied because his conviction for
   possession of a visual depiction of a minor engaged in sexually explicit
   conduct is not a covered sex crime. Our review is for plain error because
   Taylor did not object to the § 4B1.5(b)(1) enhancement on this ground in the
   district court. See United States v. Medina-Anicacio, 325 F.3d 638, 643
   (5th Cir. 2003).
          To establish plain error, an appellant must show a forfeited error that
   is clear or obvious and that affected his substantial rights. Puckett v. United
   States, 556 U.S. 129, 135 (2009). If the appellant makes this showing, “the
   court of appeals has the discretion to remedy the error—discretion which
   ought to be exercised only if the error seriously affect[s] the fairness, integrity
   or public reputation of judicial proceedings.” Id. (internal quotation marks
   and citation omitted).
          Here, although Taylor’s conviction for possession of a visual
   depiction of a minor engaged in sexually explicit conduct is not a covered sex
   crime, his convictions for sexual exploitation of a minor, in violation of
   18 U.S.C. § 2251(a), are covered sex crimes. See § 4B1.5, cmt. n.2 (2018).
   Because Taylor has not demonstrated that application of the enhancement
   was clear or obvious error, he has not satisfied the plain error standard. See
   Puckett, 556 U.S. at 135.
          In addition, Taylor renews his contention that the district court erred
   by failing to group his counts pursuant to U.S.S.G. § 3D1.2(c). The
   Government argues that the district court did not so err and, in the
   alternative, contends that any grouping error was harmless. For the following




                                           2
Case: 20-10457       Document: 00515799099           Page: 3     Date Filed: 03/29/2021




                                      No. 20-10457


   reasons, we agree that the alleged error in failing to group counts would be
   harmless and therefore we need not decide the grouping issue. See United
   States v. Gutierrez-Mendez, 752 F.3d 418, 429-30 (5th Cir. 2014).
            “A procedural error during sentencing is harmless if the error did not
   affect the district court’s selection of the sentence imposed.” United States
   v. Delgado-Martinez, 564 F.3d 750, 753 (5th Cir. 2009) (internal quotation
   marks and citation omitted). The proponent of the sentence must show that
   the sentence was in no way influenced by the erroneous guidelines
   calculation. United States v. Ibarra-Luna, 628 F.3d 712, 718-19 (5th Cir.
   2010).
            Here, the probation officer determined that Taylor had a total offense
   level of 47 after a reduction for acceptance of responsibility. By Taylor’s own
   calculations, as set forth in his brief, if he is successful in his challenge to the
   district court’s failure to group counts, the net effect of the grouping is that
   he will accrue only four offense levels under U.S.S.G. § 3D1.4(a), whereas he
   accrued five levels under § 3D1.4(a) in the probation officer’s calculations.
   Thus, in the final analysis, were the grouping issue to be resolved in Taylor’s
   favor, he would have a total offense level of 46 rather than 47. Because an
   offense level greater than 43 is treated as an offense level of 43, the alleged
   error in failing to group counts had no effect on Taylor’s total offense level;
   it is 43 in either event. See U.S.S.G. Ch. 5, Pt. A cmt. n.2 (2018).
            Thus, any error in failing to group counts was harmless because it did
   not affect the ultimate determination that Taylor had 43 offense levels, which
   resulted in a sentencing range of life imprisonment. See United States
   v. Garcia-Gonzalez, 714 F.3d 306, 315 (5th Cir. 2013).
            AFFIRMED.




                                            3